                        Case 4:21-cv-00159-MSA Document 4 Filed 04/12/21 Page 1 of 7
                                           United States District Court
                                                     District of Arizona
                                                  Office of the Clerk
               Debra D. Lucas                                                               Michael O'Brien
 Acting District Court Executive/Clerk of Court                                               Chief Deputy
Sandra Day O'Connor U. S. Courthouse, Suite 130                                      Evo A. DeConcini U.S. Courthouse
      401 West Washington Street, SPC 1                                                405 W. Congress, Suite 1500
        Phoenix, Arizona 85003-2118                                                    Tucson, Arizona 85701-5010




               NOTICE TO PRO-SE NON-PRISONER PARTIES REPRESENTING THEMSELVES

           The United States District Court would like to encourage pro se parties to take advantage of
           receiving immediate notice of public documents filed in their cases. Notices of electronic filing
           (NEF) and attached documents for attorney, pro se and court entries would be transmitted
           electronically to a non-prisoner pro se party who selects this option. Note: The pro se party
           would continue to file their documents with the Clerk’s Office in paper form.

           Parties who are entitled to documents as part of their legal proceedings receive one (1) free copy
           by email. You may save or print this document the first time you view it.

           Parties who wish to receive filed documents electronically must have the following:

           •        Personal computer running a standard platform such as Windows or Mac OSX
           •        Internet access (high speed is recommended)
           •        A Web browser (Microsoft Internet Explorer 7.0 or 6.0 or Mozilla Firefox 2 or 1.5)
           •        Adobe Acrobat Reader is needed for viewing e-filed documents

           To request notices of filing electronically, a completed Request by Non-Prisoner Pro Se Party for
           Electronic Noticing form must be submitted to the Clerk’s Office.

           IMPORTANT:

           Messages sent to Yahoo or AOL accounts are frequently found in the spam folder until the court
           is added to your address book.

           You will receive one “free” look of the document. This free look must be viewed within 14
           days. You must only single-click the hyperlink, double-clicking will lose the free look.
           Viewing the document via a smartphone constitutes a free look and smartphone browsers may
           not be fully compatible with ECF. You will have to obtain a copy through PACER and may be
           charged for the copy. Please visit http://www.pacer.gov for billing details.

           As with your mailing address, you must file a notice if your email address changes to ensure
           your noticing is not interrupted. A docket entry detailing undeliverable emails will be entered to
           the case.
           Case 4:21-cv-00159-MSA Document 4 Filed 04/12/21 Page 2 of 7
                    REQUEST BY NON-PRISONER PRO SE PARTY
                           FOR ELECTRONIC NOTICING

                             Case Number ____________________

This form is to be used when requesting notice of filings be received electronically. The
following information is required:

Personal Information

First Name __________________________ Middle Name _____________________________

Last Name __________________________ Generation ________________________________

Address ______________________________________________________________________

City __________________________________ State ________ Zip Code __________________

Telephone Number ______________________________________________________________

Type of personal computer and related software/equipment required:

      Personal computer running a standard platform such as Windows or Mac OSX
      Internet access (high speed is recommended)
      A Web browser (Microsoft Internet Explorer 7.0 or 6.0 or Mozilla Firefox 2 or 1.5)
      Adobe Acrobat Reader is needed for viewing e-filed documents

E-mail address designated for noticing:

______________________________________________________________________________

Note: You must promptly notify the Clerk’s Office, in writing, if there is a change in your
      designated e-mail address.

E-mail type:

       □       HTML – Recommended for most e-mail clients

       □       Plain Text – Recommended for e-mail accounts unable to process HTML e-mail

By submitting this request form, the undersigned consents to electronic service and waives the
right to personal service and service by first class mail pursuant to Federal Rule of Civil
Procedure 5(b)(2), except with regard to service of a summons and complaint.

When a filing is entered on the case docket, a party who is registered for electronic noticing will
receive a Notice of Electronic Filing in his/her designated e-mail account. The Notice of
Electronic Filing will allow one free look at the document, and any attached .pdf may be printed
or saved. After the free look viewing, a user must have a PACER account to query documents in
the case. To register for PACER, a user must complete the on-line form or submit a registration
form available on the PACER website http://www.pacer.gov.

_____________          _________________________________________
Date                   Participant Signature
          Case 4:21-cv-00159-MSA Document 4 Filed 04/12/21 Page 3 of 7


Federal Rule 5.2 Civil Privacy Protection For Filings Made with the Court


(a) Redacted Filings. Unless the court orders otherwise, in an electronic or paper filing with the
court that contains an individual’s social-security number, taxpayer-identification number, or
birth date, the name of an individual known to be a minor, or a financial-account number, a party
or nonparty making the filing may include only:
       (1) the last four digits of the social-security number and taxpayer-identification number;

       (2) the year of the individual’s birth;

       (3) the minor’s initials; and

       (4) the last four digits of the financial-account number.

(b) Exemptions from the Redaction Requirement. The redaction requirement does not apply
to the following:
       (1) a financial-account number that identifies the property allegedly subject to forfeiture
       in a forfeiture proceeding;
       (2) the record of an administrative or agency proceeding;

       (3) the official record of a state-court proceeding;

       (4) the record of a court or tribunal, if that record was not subject to the redaction
       requirement when originally filed;
       (5) a filing covered by Rule 5.2(c) or (d); and

       (6) a pro se filing in an action brought under 28 U.S.C. §§ 2241, 2254, or 2255.

(c) Limitations on Remote Access to Electronic Files; Social-Security Appeals and
Immigration Cases. Unless the court orders otherwise, in an action for benefits under the Social
Security Act, and in an action or proceeding relating to an order of removal, to relief from
removal, or to immigration benefits or detention, access to an electronic file is authorized as
follows:
       (1) the parties and their attorneys may have remote electronic access to any part of the
       case file, including the administrative record;
       (2) any other person may have electronic access to the full record at the courthouse, but
       may have remote electronic access only to:
               (A) the docket maintained by the court; and

               (B) an opinion, order, judgment, or other disposition of the court, but not any
               other part of the case file or the administrative record.
          Case 4:21-cv-00159-MSA Document 4 Filed 04/12/21 Page 4 of 7


(d) Filings Made Under Seal. The court may order that a filing be made under seal without
redaction. The court may later unseal the filing or order the person who made the filing to file a
redacted version for the public record.

(e) Protective Orders. For good cause, the court may by order in a case:
       (1) require redaction of additional information; or

       (2) limit or prohibit a nonparty’s remote electronic access to a document filed with the
       court.

(f) Option for Additional Unredacted Filing Under Seal.
A person making a redacted filing may also file an unredacted copy under seal. The court must
retain the unredacted copy as part of the record.

(g) Option for Filing a Reference List. A filing that contains redacted information may be filed
together with a reference list that identifies each item of redacted information and specifies an
appropriate identifier that uniquely corresponds to each item listed. The list must be filed under
seal and may be amended as of right. Any reference in the case to a listed identifier will be
construed to refer to the corresponding item of information.

(h) Waiver of Protection of Identifiers. A person waives the protection of Rule 5.2(a) as to the
person’s own information by filing it without redaction and not under seal.
               Case 4:21-cv-00159-MSA Document 4 Filed 04/12/21 Page 5 of 7




                                         UNITED STATES DISTRICT COURT
                                                    for the
                                             DISTRICT OF ARIZONA

                                Notice to Self‐Represented Litigant
Court records indicate you have elected to pursue or defend an action in this Court without the
assistance of an attorney. Although the Clerk’s Office is here to assist you with your filings, it is
important to note that, by statute, Clerk’s Office personnel are prohibited from giving legal advice.1

Clerk’s Office Personnel are not allowed to:

     •     Discuss the merits of your case or any specific claim or defense;

     •     Discuss the application of statutes, rules or case law to individual claims or defenses;

     •     Express an opinion on the validity of a claim or defense or the proper forum or jurisdiction in
           which you should bring your claims;

     •     Discuss the “best” procedure to accomplish a particular objective;

     •     Transmit any information to a Judicial Officer except as provided in the applicable statutes and
           local rules;

     •     Interpret the meaning or effect of any order, judgment or rules of the Court.

Clerk’s Office personnel are allowed to:

     •     Give you basic case information contained within the public case file (for example, public
           documents filed and the dates they were filed, public scheduling notices, etc.);

     •     Direct you to the various Local Rules, General Orders or other publicly available statements of
           Court operations without giving you an interpretation of their meaning or effect;

     •     Direct you to Court‐approved forms and guidance materials (for example, Self‐Represented
           Litigant Manual, Local Rules, General Orders, etc.) Court personnel can also provide guidance in
           filling out the form but cannot tell you what information you should provide on the form;

     •     Provide you with information regarding general deadlines and due dates without specific
           reference to your case. You are responsible for deadlines and due dates applicable to your case.




1
 Section 955 of Title 28 of the United States Code specifically precludes the Clerk and his deputies from practicing law in any Court of the
United States.
          Case 4:21-cv-00159-MSA Document 4 Filed 04/12/21 Page 6 of 7




                               RESOURCES AVAILABLE TO YOU

It is strongly recommended that you secure and refer to the information listed below, all of which is
available on the Court’s website at http://www.azd.uscourts.gov/proceeding‐without‐attorney. If you
need assistance accessing this information, please contact the Clerk of Court.

   •   The Handbook for Self‐Represented Litigants, available on the Court’s website, is a reference for
       people dealing with civil lawsuits in federal court without an attorney. The Handbook is
       informational only and offers no legal advice. It is available under the “For Those Proceeding
       Without an Attorney” tab at www.azd.uscourts.gov.

   •   The Court’s website also contains helpful forms, local rules, FAQs, and other resources available
       under the “For Those Proceeding Without an Attorney” tab at www.azd.uscourts.gov.



                                       ADDITIONAL REMINDERS

   •   When you file documents with the Court in paper form, you must also serve a copy on every
       party in the action. See Rule 5, Federal Rules of Civil Procedure.

   •   You must immediately notify the Court of any change of address. Local Rule of Civil Procedure
       83.3(d).

   •   Discovery requests are meant to be served on parties ‐‐ do not file your discovery requests with
       the Court. See Rule 5(d), Federal Rules of Civil Procedure. Instead, pursuant to Local Rule of Civil
       Procedure 5.2, file only a Notice of Service with the Court.

   •   If you DO NOT respond to a motion within the requirements of the Local Rules, the Court may
       assume consent to the denial or granting of the motion and may dispose of the motion
       summarily under Local Rule of Civil Procedure 7.2(i).

   •   Unless specifically excepted by the Court, a Motion for Summary Judgment must be supported
       by a Statement of Material Facts (per LRCiv 56.1(a)). If your opponent files a Statement of
       Material Facts, you must respond to this Statement according to LRCiv 56.1(b) or (c) supported
       with a record citation per LRCiv 56.1(e). If you do not so respond, the Court may deem that you
       have admitted your opponent's Statement of Material Facts, which could result in the Court
       viewing the facts favorably to the opposing party.

   •   Personal Privacy Protection: It is the obligation of parties to redact, or file under seal,
       documents which include social security numbers, names of minor children, dates of birth, and
       financial account numbers. See Rule 5.2, Federal Rules of Civil Procedure.
                     Case 4:21-cv-00159-MSA Document 4 Filed 04/12/21 Page 7 of 7




Federal Court
                            Free Civil Legal Help
                                                                                         at the Law Library
................................................................
        Wish you could talk to an attorney about your federal civil case for FREE?
  Step Up To Justice (SU2J) and the United States District Court for the District of Arizona in Tucson
  offer a FREE Self-Service Clinic to the public. People will have the opportunity to speak one-on-
                          one with an attorney about their federal civil case.
                               For appointment information, see below.
..................................................................

               In order to attend the Federal Court Self-Service Clinic you must be:
REPRESENTING YOURSELF (do NOT have an attorney)                                   To schedule an
        AND                                                                        appointment,
                                                                                please contact the
Involved in or considering filing a CIVIL FEDERAL case                        federal court librarian
(a case arising under federal law OR a case in which both                                at
parties reside in different states and the amount in
                                                                                 (520) 205-4661 or
controversy is $75,000 or more. The clinic cannot provide
                                                                                  MaryAnn_O'Neil@
assistance in criminal cases.)                                                    LB9.uscourts.gov

..................................................................
When:             Clinic is held by appointment only; Thursdays from 1:30 p.m. to 3:30 p.m.
Where:            United States District Court, Tucson - 6th floor library
                  Evo DeConcini federal courthouse, 405 W. Congress Street
Eligibility:      This clinic is open to anyone who doesn’t have an attorney and has a current CIVIL
                  federal court issue. There is no income level requirement.
..................................................................
IMPORTANT: In order to maximize your time with the attorney and to be respectful of others, please do not bring your
                                     children with you to your appointment.

PLEASE NOTE: Appointments are double-booked. Applicants may experience some delay before they are seen by
             a volunteer attorney. Please plan accordingly. We apologize in advance for all delays.
..................................................................
                        The Federal Court Clinic is a collaboration between Step Up To Justice and the
                                   United States District Court, District of Arizona in Tucson.
